Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 November 2020 and 01 September 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because:
In Fig. 1, the markings are dark and blurry, which makes it difficult for Examiner to identify and distinguish between the structural elements illustrated in the deviated portion of the wellbore (i.e. the structural elements located to the left of the debris removal apparatus 180 and the solid black markings to the right of the debris removal apparatus 180 in the deviated portion of the wellbore).
The cross sectional view shown in Fig. 5 requires appropriate cross hatching to illustrate the material(s) of which the various structural elements are composed.  For example, as shown in Fig. 5, brush 472 appears to be hollow and hatching should be included to illustrate the material(s) of which the brush is composed.
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  37 CFR 1.84(h)(3).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the title should not be included on the Abstract page.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should refer to both the claimed apparatus and the claimed method.
The following title is suggested: DEBRIS REMOVAL APPARATUS WITH SELF CLEANING FILTER ASSEMBLY, WELL SYSTEM, AND METHOD OF USE

The disclosure is objected to because of the following informalities: In line 1 of paragraph 0007, apparatus’ should be changed to either “apparatus” or “apparatuses”.  
Appropriate correction is required.
Claim Objections
Claims 2 - 15 and 17 - 19 are objected to because of the following informalities:  
In line 1 of claim 2, “Claim” should be changed to “claim”.  Similar changes should be made in claims 3 - 15 and 17 - 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the steps of “rotating the cleaning assembly relative to the filtration member” and “translating the cleaning assembly relative to the filtration member” together.  However, claim 17, from which claim 18 depends, recites the steps of “rotating the cleaning assembly relative to the filtration member” and “translating the cleaning assembly relative to the filtration member” in alternative form.  It is unclear how claim 18 can recite the steps of rotating and translating together when claim 17, from which claim 18 depends, requires either the step of rotating or the step of translating.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calderon et al. (US 3,901,320).
Regarding claim 1, Calderon discloses a downhole debris removal apparatus, comprising: an inner pipe (perforated tube 20) positioned within a tubular (10); a filtration member (filter 16 comprising springs 19) substantially encircling the inner pipe; and a cleaning assembly (ring portions 21a) positioned radially about at least a portion of the filtration member, the cleaning assembly configured to move relative to the filtration member to dislodge particulate matter from the filtration member (Figs. 1 - 4; abstract; col. 4, line 66 - col. 5, line 33; col. 6, lines 10 - 29).
Regarding claim 5, Calderon further discloses the cleaning assembly (21a) is configured to translate relative to the filtration member (16, 19) (abstract; col. 6, lines 10 - 29).
Regarding claims 8 and 9, Calderon further discloses a hydraulic actuator (hydraulic piston and cylinder lifting jack 29) coupled to the cleaning assembly (21a) for moving the cleaning assembly relative to the filtration member (16, 19) (Fig. 1; col. 6, lines 18 - 23).
Regarding claim 16, Calderon discloses a method for operating a downhole debris removal apparatus, comprising: providing a debris removal sub downhole, the debris removal sub including: an inner pipe (20) positioned within a tubular (10); filtration member (16, 19) substantially encircling the inner pipe; and a cleaning assembly (21a) positioned radially about at least a portion of the filtration member; circulating fluid (backwash cleaning; col. 6, lines 47 - 51; col. 7, lines 3 - 10) through the debris removal sub; and moving the cleaning assembly relative to the filtration member to dislodge particulate matter from the filtration member (Figs. 1 - 4; abstract; col. 4, line 66 - col. 5, line 33; col. 6, lines 10 - 29 and lines 47 - 51; col. 7, lines 3 - 10).
Regarding claim 17, Calderon discloses moving the cleaning assembly relative to the filtration member includes translating the cleaning assembly (21a) relative to the filtration member (16, 19) (col. 6, lines 10 - 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 15 - 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crandall et al. (US 2017/0136391).
Regarding claim 1, Crandall discloses a downhole debris removal apparatus, comprising: an inner pipe (suction tube 101) positioned within a tubular (unlabeled casing as shown in Fig. 9); a filtration member (filter screen 102) substantially covers an end of the inner pipe (filter screen covers the end of the suction tube; paragraph 0002); and a cleaning assembly (filter screen brush assembly 200) positioned radially about at least a portion of the filtration member, the cleaning assembly configured to move relative to the filtration member to dislodge particulate matter from the filtration member (Figs. 1 - 3 and 9; paragraphs 0002, 0013 - 0017, and 0051).  Crandall fails to explicitly teach a filtration member substantially encircles the inner pipe.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the filter screen covering the end of the inner pipe so that the filter screen substantially encircles the bottom portion of the inner pipe to ensure that large debris particles cannot enter the inner pipe.
Regarding claim 2, Crandall further discloses the cleaning assembly (200) is configured to rotate relative to the filtration member (102) (Figs. 2 and 3; paragraphs 0013 and 0015).
Regarding claim 3, Crandall further discloses the cleaning assembly includes one or more internal flow channels (channels formed between adjacent arms 201-204) to create the rotation of the cleaning assembly relative to the filtration member (Figs. 2 and 3; paragraphs 0028 and 0034).
Regarding claim 7, Crandall further discloses the cleaning assembly includes one or more brushes to dislodge the particulate matter from the filtration member (screen) (paragraphs 0013, 0022, and 0023).
Regarding claim 15, Crandall further discloses a debris collection sub (mud pit 834) and handling sub (mud pump 832) coupled to the debris removal sub (Fig. 8; paragraph 0048).
Regarding claim 16, Crandall discloses a method for operating a downhole debris removal apparatus, comprising: providing a debris removal sub downhole, the debris removal sub including: an inner pipe (101) positioned within a tubular (unlabeled casing as shown in Fig. 9); a filtration member (102) substantially covers an end of the inner pipe (filter screen covers the end of the suction tube; paragraph 0002); and a cleaning assembly (200) positioned radially about at least a portion of the filtration member; circulating fluid through the debris removal sub (using mud pump 832); and moving (rotating) the cleaning assembly relative to the filtration member to dislodge particulate matter from the filtration member (Figs. 1 - 3 and 9; paragraphs 0002, 0013 - 0017, and 0051).  Crandall fails to explicitly teach a filtration member substantially encircles the inner pipe.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the filter screen covering the end of the inner pipe so that the filter screen substantially encircles the bottom portion of the inner pipe to ensure that large debris particles cannot enter the inner pipe.
Regarding claims 17 and 18, Crandall further discloses moving the cleaning assembly (200) relative to the filtration member (102) includes rotating the cleaning assembly relative to the filtration member (paragraphs 0013 and 0015).  Since claim 17 recites the steps of a) rotating the cleaning assembly relative to the filtration member and b) translating the cleaning assembly relative to the filtration member in alternative form, and claim 18 depends from claim 17, Examiner has interpreted claim 18 as also reciting the rotating and translating steps in alternative form, as best understood. Since Crandall teaches the step of rotating the cleaning assembly relative to the filtration member, the method as taught by Crandall reads on the limitations of claim 18.
Regarding claim 20, Crandall discloses a well system, comprising: a wellbore (borehole 812) extending into a subterranean formation; a conveyance (drill string 808) located within the wellbore; a downhole debris removal apparatus positioned within the wellbore with the conveyance, the downhole debris removal apparatus including: an inner pipe (101) positioned within a tubular (unlabeled casing as shown in Fig. 9); a filtration member (102) substantially covering an end of the inner pipe; and a cleaning assembly (200) positioned radially about at least a portion of the filtration member, the cleaning assembly configured to move (rotate) relative to the filtration member to dislodge particulate matter from the filtration member; and a power head (mud pump 832) coupled to the downhole debris removal apparatus, the power head operable to provide fluid (mud) circulation through the downhole debris removal apparatus (Figs. 1 - 3 and 9; paragraphs 0002, 0013 - 0017, 0048, and 0051). Crandall fails to explicitly teach a filtration member substantially encircles the inner pipe.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the filter screen covering the end of the inner pipe so that the filter screen substantially encircles the bottom portion of the inner pipe to ensure that large debris particles cannot enter the inner pipe.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crandall et al. in view of Kimour (US 2014/0216176). Crandall discloses all of the claim limitations except the cleaning assembly includes one or more impeller blades to create the rotation of the cleaning assembly relative to the filtration member.  Kimour teaches a cleaning assembly (cleaning member 87) includes one or more impeller blades (blades 115) to create the rotation of the cleaning assembly relative to the filtration member (filtering member 85) (Figs. 3 and 4; paragraphs 0076, 0077, 0082, 0091, 0097, and 0106).  Examiner takes the position that the means by which the cleaning assembly rotates relative to the filter member lacks criticality in the claims and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the impeller blades as taught by Kimour for the internal flow channels as disclosed by Crandall as a design consideration within the skill of the art. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crandall et al. in view of Armstrong et al. (US 1,758,995).  Crandall discloses all of the claim limitations except the cleaning assembly is configured to rotate and translate relative to the filtration member. Armstrong teaches a cleaning assembly (cleaners 13) configured to rotate and translate relative to an inner pipe (sucker rod 12) (Figs. 1 and 2; page 1, lines 50 - 81).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the rotatable and translatable cleaning assembly as taught by Armstrong for the rotatable cleaning assembly as disclosed by Crandall because movement of the cleaning assembly relative to the filtration member in multiple directions (radially and longitudinally) would improve the ability of the cleaning assembly to remove debris from the filtration member.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon et al. in view of Allen (US 6,776,231).
Regarding claim 10, Calderon discloses all of the claim limitations except a base plate located at a downhole end of the tubular, the base plate and tubular forming a debris collection chamber at the downhole end of the tubular.  Allen teaches a base plate (unlabeled plate at the downhole end of casing 3) located at a downhole end of the tubular (3), the base plate and tubular forming a debris collection chamber at the downhole end of the tubular (Figs. 1 and 2; col. 3, lines 18 - 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Calderon with the base plate as taught by Allen to collect debris that has been scraped off the wall of the tubular and has not moved through the filtration member. Examiner notes that the base plate and downhole end of the tubular form a chamber that is capable of collecting debris and, therefore, the base plate and the downhole end of the tubular as taught by Allen reads on the claim limitations.
Regarding claim 11, Calderon discloses all of the claim limitations except the cleaning assembly further includes one or more debris flow paths to allow the dislodged particulate matter to fall to the debris collection chamber.  Allen teaches the cleaning assembly further includes one or more debris flow paths (unlabeled channels through plate 5, rubber 9, and plate 10) to allow the dislodged particulate matter to fall to the debris collection chamber (Figs. 1 and 2).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Calderon with the debris flow paths as taught by Allen to collect debris that has been scraped off the wall of the tubular and has not moved through the filtration member. Examiner notes that although the debris flow paths as taught by Allen were not designed for debris to fall into the debris collection chamber, the debris flow paths as taught by Allen allow debris to flow in both uphole and downhole directions and since the debris flow paths of Allen allow debris to fall into the debris collection chamber, the apparatus as taught by Allen reads on the claim limitations as recited in claim 11.
Allowable Subject Matter
Claims 12 – 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
7/27/2022